Exhibit 10.21

INSERTION ORDER

 

TripAdvisor LLC

       

141 Needham Street

      Customer Reference:               

Newton, MA 02464

      Insertion Order Number:                      Sales Manager:               

Phone: 617-670-6300

       

Sales Fax: 781-559-3255

      Order Date:               

 

 

 

SEND INVOICE TO:    ¨ Client    ¨ Agency

 

Company:  

            

     Agency:                 Address:  

            

     Address:                  

            

                     City, State:  

            

     City, State:                 Country:  

            

     Country:                 Zip:  

            

     Zip:                

 



                  Sales Contact:  

            

     Billing Contact:   

            

Fax:  

            

     Fax:   

            

Phone:  

            

     Phone:   

            

Email:  

            

     Email:   

            

 

 

 

CAMPAIGN INFORMATION: Campaign Name:                              

Start Date:

                       

End Date:

                     

¨

      Run until budget is exhausted       

¨

      Run until end date is reached

 

Cancellation:    This Insertion Order may be cancelled by either party with the
following number of business days written notice: twenty (20) Notes:    Links
are subject to removal from the TripAdvisor site if payment is not received 10
(ten) calendar days after due date.    The terms of this Insertion Order are
subject to the TripAdvisor Internet Advertising Insertion Order Terms and
Conditions (NA) which is incorporated herein by reference and can also be found
at: http://www.tripadvisor.com/pages/ioterms050409.html The TripAdvisor Internet
Advertising Insertion Order Terms and Conditions will take precedence over the
commercial terms herein, in case of any conflict, except for alternate
(a) payment or (b) cancellation language.

 

 

 

BILLING INFORMATION: CPC/CPM Budget:  

            

     Payment Terms:   

Net 30

CPC/CPM:  

            

     Cookie Duration:   

     days

Clicks  

            

        Currency: USD  

Exchange based on: Conversion Day of Invoice

 

¨      Based on Third Party:

  

¨      Based on TripAdvisor Data

¨      Dart

  

¨      Atlas

  

¨      Mediaplex

  

¨      Other:             

   Notes:                           

 

TripAdvisor LLC – May 4, 2009



--------------------------------------------------------------------------------

 

PLACEMENTS:

 

   Placement Name:                             Clicks/Impressions:     
                      IP Targeting:                                      Flight
Dates:                      to                                   CPC/CPM Rate:
                                     Placement Name:                            
Clicks/Impressions:                            IP Targeting:                   
                  Flight Dates:                      to                         
         CPC/CPM Rate:                                      Placement Name:   
                         Clicks/Impressions:                            IP
Targeting:                                      Flight Dates:                   
  to                                   CPC/CPM Rate:                            
         Placement Name:                             Clicks/Impressions:     
                      IP Targeting:                                      Flight
Dates:                      to                                   CPC/CPM Rate:
                                     Placement Name:                            
Clicks/Impressions:                            IP Targeting:                   
                  Flight Dates:                      to                         
         CPC/CPM Rate:                                      Placement Name:   
                         Clicks/Impressions:                            IP
Targeting:                                      Flight Dates:                   
  to                                   CPC/CPM Rate:                            
         Placement Name:                             Clicks/Impressions:     
                      IP Targeting:                                      Flight
Dates:                      to                                   CPC/CPM Rate:
                                     Placement Name:                            
Clicks/Impressions:                            IP Targeting:                   
                  Flight Dates:                      to                         
         CPC/CPM Rate:                                                 
Total Clicks/Impressions:                        

Notes:

 

 

 

CPM INVENTORY:      

¨

   Banners - Leaderboard   

¨

   Banners - Wide SkyScraper

¨

   Banners - Rectangle   

¨

   Banners - Bonus

 

 

 

CPC INVENTORY:      

¨

   Property Pages   

¨

   Destination Pages

¨

   Air   

¨

   Photos

¨

   Maps   

¨

   Amenities

¨

   Other      

Notes:

 

 

 

AUTHORIZATION Client/Agency Signature     TripAdvisor LLC Signature

X

   

X

Name:  

 

    Name:  

 

Title:  

 

   

Title:

 

 

Date:  

 

    Date:  

 

 

TripAdvisor LLC – May 4, 2009



--------------------------------------------------------------------------------

TRIPADVISOR MEDIA GROUP INTERNET ADVERTISING INSERTION ORDER TERMS AND
CONDITIONS (NA)

 

1) Description of Service. Except as otherwise provided in Sections 2, 3 and 4
of these TripAdvisor Media Group Internet Advertising Insertion Order Terms and
Conditions (referred to as the “Agreement”, “IO”, or “Terms & Conditions”),
TripAdvisor shall display the advertisement(s) beginning on the Start Date and
ending on the sooner of (a) the End Date or (b) the end date that the overall
sum of the total cost per click charges, impression levels, or flight duration
commitments stipulated in the TripAdvisor Schedule Detail page of the Insertion
Order reach the net amount of advertising purchased. TripAdvisor shall use good
faith efforts to deliver the desired number of click-throughs or impressions
within the time period stated, but shall not be liable at all for failing to do
so.

 

2) Insertion Order Rules. All requests by Customer for advertising on
TripAdvisor’s, or its Affiliates’ web sites and/or newsletters, are governed by
these Terms and Conditions. For each advertising request, Customer shall
complete and submit to TripAdvisor an Insertion Order (“IO”). Each IO shall be
signed by Customer and TripAdvisor and numbered with an individual IO number.
Upon mutual written consent and approval (which may occur via email), the
Parties may make changes to the non-financial details of an advertising campaign
previously set forth in an executed IO (e.g., changes to the placement
description, creative unit, start/end dates and number of ad requests). No other
conditions, provisions, or terms of any sort appearing in any writings or other
communications made in connection with such IOs, including without limitation
those contained on or accompanying checks or other forms of payment, will be
binding on TripAdvisor, whether in conflict with or in addition to these Terms
and Conditions. Any IO’s which quote rates which vary from the rates offered by
TripAdvisor will not be binding on TripAdvisor, and will be deemed requests for
advertising at TripAdvisor then-current rates unless signed by both parties.
IO’s are binding on Customer and not subject to cancellation, except as provided
below under Section 6. Customer will use TripAdvisor services in accordance with
applicable law and in a manner which does not interfere with, disturb, or
disrupt other network users, services, or equipment, as determined by
TripAdvisor in its sole discretion. Each IO shall specify the types and amount
of inventory to be delivered (e.g. impressions, clicks, or other desired actions
as the “Deliverables”), the price for such Deliverables, the maximum amount of
money to be spent pursuant to the IO (if applicable), the start and end date of
the campaign, if applicable.

 

3) Advertisements

TripAdvisor reserves the right, without liability, to reject, remove and/or
cancel any ads which contain content or links which do not meet TripAdvisor’s
advertising specifications, at TripAdvisor’s sole discretion. TripAdvisor’s sole
liability under this Section shall be to refund the pro-rata portion of amounts
paid for the unfulfilled advertising term, if any. TripAdvisor may redesign its
site at its sole discretion at any time.

 

  a) Customer hereby grants TripAdvisor the right to display its
advertisement(s) on both the TripAdvisor Media Group branded Web sites, partner
web sites, and emails that are related to the TripAdvisor Media Group, as
defined at http://www.tripadvisor.com/pages/about_us.html. Failure by
TripAdvisor to publish any requested advertisement does not constitute a breach
of contract or otherwise entitle Customer to any legal remedy.

 

  b) Customer’s failure to comply with all applicable requirements of the
Advertising Specifications may delay or prevent delivery of the advertisements
and shall give TripAdvisor the right to immediately terminate the applicable IO;

 

  c) Customer shall be solely responsible for the content of its advertisements
and any web site linked to from such advertisements and shall indemnify
TripAdvisor for all loss, costs, and damages in connection with any claims of
infringement of any third party rights. Customer represents, warrants and
covenants to TripAdvisor that at all times, (a) it is fully authorized to
publish the entire contents and subject matter of all requested advertisements
(including, without limitation, all text, graphics, URLs, and Internet sites to
which URLs are linked); (b) all such materials and Internet sites comply with
all applicable laws and regulations and do not violate the rights (including,
but not limited to, intellectual property rights) of any third party; (c) it has
the full corporate rights, power and authority to enter into this IO and to
perform the acts required of it hereunder, and its execution of this IO does not
and will not violate any agreement to which it is a Party or by which it is
otherwise bound, or any applicable law, rule or regulation; and (d) each such
Internet site is controlled by Customer and operated by Customer or its
independent contractors, is functional and accessible at all times, and is
suitable in all respects to be linked to from the applicable site containing the
advertisement.

 

  d) It is the Customer’s obligation to submit Advertising Material in
accordance with TripAdvisor’s then existing advertising criteria or
specifications (including content limitations, technical specifications, privacy
policies, user experience policies, policies regarding consistency with
TripAdvisor’s public image, community standards regarding obscenity or indecency
(taking into consideration the portion(s) of the Site on which the Ads are to
appear), other editorial or advertising policies, and material due dates)
(collectively “Policies”).

 

  e) Public Announcements. Customer hereby grants TripAdvisor permission to
publicize the fact that it is a client of TripAdvisor in a press release.
However, Customer shall not use, display or modify TripAdvisor’s trademarks in
any manner without the prior written consent of TripAdvisor.

4) Privacy and Compliance. From the date that an advertisement begins to run,
through the expiration or termination of the Agreement or applicable IO,
Customer shall have a privacy policy in place governing Customer’s use of end
users’ personal information that meets or exceeds any applicable laws, rules and
regulations governing the use of such information. Both parties shall ensure
that any collection, use and disclosure of information obtained pursuant to the
related IO comply with all applicable laws, regulations and privacy policies,
including all of the requirements the CAN-SPAM Act. Customer agrees not to send
any unsolicited, commercial email or other online communication (e.g., “spam”)
through to TripAdvisor users and shall comply with all applicable TripAdvisor
policies regarding bulk mail. For the purposes of any email or advertising
placements, Customer designates TripAdvisor as the senders for compliance with
the CAN-SPAM Act. This section shall survive the completion, expiration,
termination or cancellation of this IO for a period of five (5) years.

5) Payment Terms and Calculations. Customer shall be invoiced by TripAdvisor on
a monthly basis upon completion of the calendar month in which the advertising
was displayed. TripAdvisor’s payment terms are net 30 days from the date of
invoice. In addition to any other rights, TripAdvisor may immediately remove
Customer’s advertisements in the event of non-payment by Customer within such
time period. All sums payable by Customer to TripAdvisor under this Agreement
are exclusive of any sales tax, indirect or similar taxes chargeable on any
supply to which those sums relate. All unpaid advertising fees shall accrue
interest at the rate of 1 1/2% per month until paid, or the legal maximum,
whichever is less. All billing calculations are based solely on the ad
impression or quick count metrics as calculated by TripAdvisor (including, but
not limited to CPM and CPC), not Customer or third party calculations, unless
otherwise agreed to in writing in the TripAdvisor IO or Schedule Detail page.

6) Term and Termination. This Agreement is effective upon the signature of both
parties of the terms and conditions stated herein by signing the attached IO.
This Agreement may be terminated by Customer only if a material breach of this
Agreement remains uncured after the non-breaching party has given thirty
(30) days prior written notice to the breaching party specifying the breach.
However, either Party may cancel any specific IO at any time with at least
twenty (20) days’ prior written notice to the other Party. So long as any IO
remains in effect, these Terms and Conditions shall also remain in effect. If
any IO is cancelled for any reason, Customer shall pay to TripAdvisor, within
thirty (30) days after such cancellation, all amounts not yet paid for such
delivered ad requests up to the effective date of cancellation. IF EITHER PARTY
TERMINATES ANY IO, CUSTOMER’S SOLE REMEDY WILL BE A REFUND OF ANY PRE-PAID FEES
IN EXCESS OF THE FEES OWED TO TRIPADVISOR UNDER THE IO. NEITHER TRIPADVISOR NOR
ANY OF ITS AFFILIATES WILL HAVE ANY OTHER LIABILITY OF ANY NATURE TO CUSTOMER.

 

TripAdvisor LLC – May 4, 2009



--------------------------------------------------------------------------------

7) Liability, Warranty & Indemnity

 

  f) EXCEPT AS OTHERWISE STATED HEREIN, TRIPADVISOR MAKES NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY WARRANTIES AS TO THE
NUMBER OF VISITORS TO OR PAGES DISPLAYED ON THE TRIPADVISOR SITE OR THE
FUNCTIONALITY, PERFORMANCE, OR RESPONSE TIMES OF THE TRIPADVISOR SITE.
TRIPADVISOR DISCLAIMS AND SHALL NOT BE LIABLE FOR ANY OTHER LOSS, INJURY, COST
OR DAMAGE SUFFERED BY CUSTOMER OR ANY THIRD PARTY AND SHALL IN NO EVENT BE
LIABLE FOR CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES, INCLUDING LOST PROFITS.
THIS PROVISION SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT. IN
NO EVENT SHALL TRIPADVISOR OR ANY OF ITS AFFILIATES BE LIABLE TO CUSTOMER FOR AN
AMOUNT IN EXCESS OF THE TOTAL DOLLAR AMOUNT ACTUALLY RECEIVED BY TRIPADVISOR
FROM CUSTOMER FOR THE SPECIFIC AD AT ISSUE.

 

  g) Customer agrees to defend, indemnify and hold harmless TripAdvisor and each
of TripAdvisor’s agents, customers, subcontractors and affiliates, and the
officers, directors, and employees of any of the foregoing, from, against and in
respect of any and all losses, costs, (including reasonable attorney’s fees)
expenses, damages, assessments, or judgments (collectively, “Liabilities”),
resulting from any claim against any such parties in connection with Customer’s
advertisement, except to the extent that such claims directly resulted from the
gross negligence or willful misconduct of TripAdvisor.

8) General Provisions. These terms and conditions are governed by the laws of
the Commonwealth of Massachusetts, USA. Customer consents to the exclusive
jurisdiction and venue of courts of Boston, Massachusetts, for all disputes
related to the subject matter hereof. No joint venture, partnership, employment,
or agency relationship exists between Customer and TripAdvisor. TripAdvisor will
not be deemed to have waived or modified any of these terms and conditions
except in writing signed by its duly authorized representative. Customer may not
assign its rights hereunder to any third party unless TripAdvisor expressly
consents to such assignment in writing, not to be unreasonably withheld.
Modifications to the originally submitted IO will not be binding unless signed
by both parties. If any provision of these standard terms and conditions is
found invalid or unenforceable pursuant to judicial decree or decision, the
remaining provisions will remain valid and enforceable, and the unenforceable
provisions will be deemed modified to the extent necessary to make them
enforceable. These Terms and Conditions will be deemed to be controlling over
all other writings or agreements of any kind between the parties covering the
subject matter of the IO, except for alternate (a) payment or (b) cancellation
language, as specifically provided in the business terms in the IO or Schedule
Detail Page. All notices to TripAdvisor relating to any legal claims or matters
must be made in writing to TripAdvisor, attn: Group Corporate Counsel, 141
Needham St., Newton MA 02464. If TripAdvisor and Customer have entered into a
Non-Disclosure Agreement, TripAdvisor and Customer agree that the terms of such
agreement will be deemed incorporated herein and further, that all terms and
conditions of this Agreement will be deemed Confidential Information as defined
therein. If TripAdvisor and Customer have not entered into a Non-Disclosure
Agreement, then each Party expressly undertakes to retain in confidence and to
require its agents and contractors to retain in confidence all information and
know-how transmitted to such Party that the disclosing Party has identified as
being proprietary and/or confidential or which, by the nature of the
circumstances surrounding the disclosure, ought in good faith to be treated as
proprietary and/or confidential. All terms and conditions of this Agreement will
be considered confidential and will not be disclosed (except to both Party’s
attorneys and accountants on a need-to-know basis) without the prior written
consent of the other Party. The Parties acknowledge and agree that TripAdvisor
may archive an electronic copy of the fully executed Agreement. Except as
specifically provided herein, this Insertion Order and Terms & Conditions
constitute the entire understanding and Agreement between the parties and
supersedes any and all prior understandings and/or Agreements between the
parties with respect to the subject matter. No change, amendment or modification
of any provision of this Agreement or waiver of any of its terms will be valid
unless set forth in writing and mutually agreed to by the parties.

 

  Customer:       TripAdvisor LLC:     Company:  

 

          Name:  

 

    Name:  

 

    Date:  

 

    Date:  

 

 

 

TripAdvisor LLC – May 4, 2009